DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury on 7/29/22.
The application has been amended as follows: 
Claim 1. (Currently Amended) A display processing device comprising: 
a processor which executes a process including: 
causing a display device to display an image that is a stack of a plurality of layers, and the display device to display a graduation image having graduation values the number of which corresponds to the number of the plurality of layers; 
causing a graduation value on the graduation image to be specified; and 
determining a displayed number that is the number of displayed layers among the plurality of layers in accordance with a graduation value on the graduation image specified by the causing to be specified, the displayed layers to be displayed on the display device while being stacked on each other, wherein 
the causing to display performed by the processor further includes causing when a graduation value between graduation values each indicating the displayed number is specified, the display device to stack and display layers the number of which corresponds to one of the graduation values that shows the displayed number which is larger than the specified graduation value, and 
to display a frontmost layer to be transparent, , wherein
to perform a process of making the frontmost layer translucent in a case where layers to be displayed do not include any translucent layer and not to perform the process of making a layer translucent in a case where layers to be displayed include a translucent layer.

Claim 8. (Currently Amended) A display processing method executed by a processor of a display processing device, wherein the processor executes a process comprising: 
causing a display device to display an image that is a stack of a plurality of layers, and the display device to display a graduation image having graduation values the number of which corresponds to the number of the plurality of layers; 
causing a graduation value on the graduation image to be specified; and 
determining a displayed number that is the number of displayed layers among the plurality of layers in accordance with a graduation value on the graduation image specified by the causing to be specified, the displayed layers to be displayed on the display device while being stacked on each other, wherein 
the causing to display performed by the processor further includes causing when a graduation value between graduation values each indicating the displayed number is specified, the display device to stack and display layers the number of which corresponds to one of the graduation values that shows the displayed number which is larger than the specified graduation value, and 
to display a frontmost layer to be transparent, , wherein
to perform a process of making the frontmost layer translucent in a case where layers to be displayed do not include any translucent layer and not to perform the process of making a layer translucent in a case where layers to be displayed include a translucent layer.

Claim 9. (Currently Amended) A non-transitory computer-readable recording medium having recorded therein a program for causing a processor of a display processing device to execute a displaying process, wherein the process comprises: 
causing a display device to display an image that is a stack of a plurality of layers, and the display device to display a graduation image having graduation values the number of which corresponds to the number of the plurality of layers; 
causing a graduation value on the graduation image to be specified; and 
determining a displayed number that is the number of displayed layers among the plurality of layers in accordance with a graduation value on the graduation image specified by the causing to be specified, the displayed layers to be displayed on the display device while being stacked on each other, wherein 
the causing to display performed by the processor further includes causing when a graduation value between graduation values each indicating the displayed number is specified, the display device to stack and display layers the number of which corresponds to one of the graduation values that shows the displayed number which is larger than the specified graduation value, and 
to display a frontmost layer to be transparent, , wherein
to perform a process of making the frontmost layer translucent in a case where layers to be displayed do not include any translucent layer and not to perform the process of making a layer translucent in a case where layers to be displayed include a translucent layer.
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-8, filed 7/19/22, with respect to 1-4 and 6-9 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display processing device and specifically including “to perform a process of making the frontmost layer translucent in a case where layers to be displayed do not include any translucent layer and not to perform the process of making a layer translucent in a case where layers to be displayed include a translucent layer.”
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display processing method executed by a processor of a display processing device and specifically including “to perform a process of making the frontmost layer translucent in a case where layers to be displayed do not include any translucent layer and not to perform the process of making a layer translucent in a case where layers to be displayed include a translucent layer.”
In regards to claim 9, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a non-transitory computer-readable recording medium having recorded therein a program for causing a processor of a display processing device to execute a displaying process and specifically including “to perform a process of making the frontmost layer translucent in a case where layers to be displayed do not include any translucent layer and not to perform the process of making a layer translucent in a case where layers to be displayed include a translucent layer.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/29/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622